DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 7/10/2020.  The Examiner notes claims 1-20 are currently pending and have been examined; claims 1, 4, 7, 10, 14, & 17 are currently amended.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 & 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steudtner et (EP 2116165 A2) in view of Worwag (US 6,134,745 A), hereinafter Steudtner & Worwag, respectively.
Regarding claim 1 (Currently Amended),
Steudtner teaches a cleaner, comprising:
a cleaner main body [¶14, #3 connects to the main body (i.e. vacuum cleaner)]; and

wherein the brush assembly includes:
a frame [Figure 1 of this office action] coupled to the nozzle portion [Fig 3 & Figure 1 of this office action], the frame including an extending portion [Fig 3 & Figure 1 of this office action; The portions of the frame circled in Figure 1 of this office action extend along #11] extending in a direction parallel to a brush rotation bar [#11] and spaced apart from the floor [Fig 3 & Figure 1 of this office action] to form an opening [Fig 3 & Figure 1 of this office action; there is an opening between the extending portions that #4 is between] between the floor and the extending portion [Fig 3], and support portions [Fig 3 & Figure 1 of this office action, ¶14-¶15 & ¶17; #4 & #11 are not infinite and are supported by a portion of #1 which are the support portions] connected to two ends of the extending portion [Fig 3 & Figure 1 of this office action; the ends of the extending portions connect to the support portions of #1 at either end of the #4 & #11]; 
the brush rotation bar accommodated in the frame [Fig 3] and having at least one end portion rotatably supported on the frame [¶15, #11 is supported by #1 at #5]; and 
a variable shutter [#4] rotatably mounted on the frame [Fig 3 & Figure 2 of this office action, #9 & #9' from a variable shutter is mounted on #1],
wherein the variable shutter includes:
a pressing portion [Figure 2 of this office action] provided behind a rotation axis [#S] of the brush rotation bar [Fig 3 & Figure 2 of this office action, the pressing portion, as shown below, which includes 9' is located rearward (i.e. behind) the center of the brush rotation bar which has the rotation axis of #S], wherein a lower end [#14] of the pressing portion protrudes toward the floor [Fig 3], and the pressing portion is configured to rotate upward when the lower end is brought into contact with the floor [Fig 3, ¶11, ¶15, & ¶17; when #8 is not locked (i.e. non-positive), #4 and therefore #5 pivots during 
a shutter portion [Fig 3 & Figure 2 of this office action] provided in front of the rotation axis of the brush rotation bar [Fig 3] and configured to close the part of the opening by rotating downward based on the upward rotation of the pressing portion [Fig 3 & Figure 2 of this office action, ¶11, ¶15, & ¶17, #9 (the shutter portion) is in front of #11 and rotates downward when #9' moves upwards], and
wherein a lower end of the shutter portion is positioned higher than a lower edge of the pressing portion with respect to the floor [Fig 3 & Figure 2 of this office action, #14 of #9' is lower than the edge of #9].

    PNG
    media_image1.png
    590
    1101
    media_image1.png
    Greyscale

Figure 1

    PNG
    media_image2.png
    606
    1118
    media_image2.png
    Greyscale

Figure 2
Steudtner may not explicitly disclose that the brush assembly is detachably mounted on the nozzle portion.
However Worwag teaches a similar vacuum cleaner nozzle with a brush assembly detachably mounted on the nozzle portion [Fig 8, #25].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush assembly as disclosed by Steudtner to have the brush assembly be detachably mounted as disclosed by Worwag.  One of ordinary skill in the art would have been motivated to make these modification to perform maintenance or replace the brush roll [Worwag:  Col 5, lines 19-26].
Regarding claim 2 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 1, wherein the variable shutter further includes:
hinge portions rotatably mounted on two ends of the frame, and 
[Steudtner may not explicitly disclose hinge portions rotatably mounted on two ends of the frame, however Worwag teaches hinge portion rotatably mounted on two ends of the frame to enable the shutter to rotate (Worwag:  Fig 1 & 4-7, Col 4, lines 12-19 & lines 29-37, #17 & #15 enable #6 to rotate). It 
wherein:
the pressing portion is connected to rear regions of the hinge portions [Steudtner:  Fig 3 & Figure 1 of this office action, #9' would connect to rear regions of the hinge portions] and configured to transfer rotational force to the hinge portions such that the hinge portions rotate in a first circumferential direction when the pressing portion is rotated upward in response to contact with the floor [Steudtner:  Fig 3 & Figure 1 of this office action, #9' can transfer rotational force to the hinge in response to #14 contacting the ground], and
the shutter portion is connected to front regions of the hinge portions and configured to be rotated downward to close the part of the opening based on the hinge portions rotating in the first circumferential direction [Steudtner:  Fig 3 & Figure 1 of this office action, #9' can transfer rotational force to the hinge in response to #14 contacting the ground and the hinge portions cause #9 to rotate downward to close part of opening]
Regarding claim 3 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 2, wherein the pressing portion is provided with a squeegee that extends parallel with the brush rotation bar so as to restrict movement of foreign substances rear of the brush rotation bar [Steudtner:  Fig 3, ¶11, #14 can prevent tilting of the nozzle and thus the formation of lateral suction air leakage flows, which would have a deterioration of the suction property in particular with respect to fine dust particles result (i.e. restricts movement of foreign substances rear of the brush rotation bar)].
Regarding claim 4 (Currently Amended),
Steudtner as modified teaches the cleaner of claim 2, wherein the support portions are configured 
Regarding claim 8 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 1, wherein the frame is provided with an opening stopper protruding toward a rotation path of the shutter portion so as to restrict the upward rotation of the variable shutter [Steudtner:  Fig 3 & Figure 3 of this office action; the stopper restricts how far the variable shutter can rotate upwardly].  

    PNG
    media_image3.png
    590
    1101
    media_image3.png
    Greyscale

Figure 3
Regarding claim 9 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 1, wherein the frame is provided with a closing stopper [Steudtner:  Fig 3 & Figure 4 of this office action, the closing stopper is the edge portion of the frame that #14 will contact when it rotates sufficiently upwards] protruding toward a rotation path of the pressing portion so as to restrict the upward rotation of the pressing portion [Steudtner:  Fig 3 & Figure 4 of this office action; the closing stopper restricts the pressing portion as #14 would contact the closing stopper when #14 rotates sufficiently upwardly]. 

    PNG
    media_image4.png
    590
    1101
    media_image4.png
    Greyscale

Figure 4
Regarding claim 11 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 9, wherein the pressing portion is provided with a squeegee that extends parallel with the brush rotation bar so as to restrict movement of foreign substances rear of the brush rotation bar [Steudtner:  Fig 3, ¶11, #14 is a squeegee that prevents tilting of the nozzle and thus the formation of lateral suction air leakage flows, which would have a deterioration of the suction property in particular with respect to fine dust particles result (i.e. restricts movement of foreign substances rear of the brush rotation bar)].
Regarding claim 12 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 1, wherein the pressing portion is provided with a mass reinforcing portion configured to apply a torque for rotating the variable shutter in a downward direction to open the opening [Steudtner:  Fig 3 & Figure 1 of this office action, #14 as a skid can be a thicker portion which adds mass and would apply a torque for rotating #9 & #9' downward to open the opening].
Regarding claim 13 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 12, wherein the pressing portion is provided with a squeegee that extends parallel with the brush rotation bar so as to restrict movement of foreign substances rear of the brush rotation bar [Steudtner:  Fig 3, ¶11, #14 can prevent tilting of the nozzle and 
Regarding claim 14 (Currently Amended),
Steudtner teaches a cleaner, comprising: 
a main body [¶14, #3 connects to the main body (i.e. vacuum cleaner)]; and 
a cleaning head having a roller [Fig 3, #11]; 
a frame received in the cleaning head and including: 
ends to rotatably receive the roller [Fig 3 & Figure 1 of this office action, #1 has ends on either side and as #11 rotates the ends of #11 are rotatably received in the ends], and 
a bar that extends parallel to the roller and between the ends [Fig 3 & Figure 1 of this office action; The portions of the frame circled in Figure 1 of this office action extend along #11], the bar having an opening [Fig 3 & Figure 1 of this office action, the extending portions are the bar with #5 being the opening]; and 
a shutter rotatably mounted on the frame [Fig 3 & Figure 2 of this office action] and including: 
a hinge…[Steudtner may not explicitly disclose hinge plate, see below for more details, however #4 rotates about #S (see ¶11 & ¶17) and therefore have a hinge about which to rotate]
a rear extension that is coupled to a region…that is positioned rearward of a rotational axis of the roller [Fig 3 & Figure 2 of this office action, pressing portion (i.e. rear extension) is coupled to a region that is rearward of #S], a lower end [#14] of the rear extension protruding toward the floor [Fig 3], and 
a front extension that extends parallel to the roller and is coupled to a region…that is positioned between the bar and the rotational axis of the roller [Fig 3 & Figure 2 of this office action, the shutter portion is coupled to a region that is forward of #S and rearward of the front portion of the bar], 

Steudtner may not explicitly disclose hinge plates rotatably coupled to the ends of the frame.
However Worwag teaches an vacuum clean with a similar rotating portion of nozzle with hinge plates rotatably coupled to the ends of the frame [Worwag:  Fig 1 & 4-7, Col 4, lines 12-19 & lines 29-37, #17 & #15 enable #6 to rotate].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shutter as disclosed by Steudtner to have hinge plates rotatably coupled to the ends of the frame as disclosed by Worwag.  One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(B).  With the predictable results being a rotations structure that connects lateral parts of an object enabling the lateral parts to rotate.
Regarding claim 15 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 14, wherein the rear extension includes rear plate that extends parallel with the roller to contact the floor [Fig 3 & Figure 2 of this office action, ¶11 & ¶17, #14 extends parallel to #11].
Regarding claim 16 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 14, wherein the frame further includes 
Regarding claim 17 (Currently Amended),
Steudtner as modified teaches the cleaner of claim 14, wherein a lower end [#9] of the front extension and a lower end [#9'] of the rear extension are located lower than a rotational center [#S] of the hinges [Steudtner:  #9 & #9' rotate about #S the hinge would be at #S and #9 & #9' are below #S].
Regarding claim 18 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 14, wherein the frame further includes a first stopper protruding toward a rotation path of the front extension so as to limit a rotation of the shutter in a second circumferential direction that is opposite to the first circumferential direction [Rejected for the same reasons as claim 8].
Regarding claim 19 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 18, wherein the frame further includes a second stopper protruding toward a rotation path of the rear extension so as to restrict a rotation of the shutter in the first circumferential direction [Rejected for the same reasons as claim 9].
Regarding claim 20 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 14, wherein the rear extension moves upward when the cleaner is used on carpeting [Steudtner:  Fig 3, ¶11 & ¶17, #14 is pushed up when it comes into contact with a floor and as carpet is higher than a bare floor #14 would be pushed up more than a bare floor].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steudtner in view of Worwag further in view of Kasper (US 2015/0059123 A1), hereinafter Kasper.
Regarding claim 5 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 4, but may not explicitly disclose wherein one of the support portions is provided with a first portion that is opened at an upper side.
However Kasper teaches a vacuum nozzle with support portions wherein one of the support portions is provided with a first portion that is opened at an upper side [Fig 2 & 5, the supports of #36 for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one support portions as disclosed by Steudtner as modified to have a first portion that is opened at an upper side as disclosed by Kasper.  One of ordinary skill in the art would have been motivated to make support sections for supporting rotating pieces in vacuums to be opened at an upper side to enable the rotating pieces to be placed in the support sections and their positions maintained by the support portions.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steudtner in view of Worwag further in view of Kettle Aiers et al. (US 20016/0256024 A1), hereinafter Kettle.
Regarding claim 6 (Previously Presented),
Steudtner as modified teaches the cleaner of claim 2,  and discloses the hinge portions.
Steudtner as modified may not explicitly disclose the hinge portions surrounds an end of the brush rotation bar so as to be slid on an outer circumferential surface of the brush rotation bar.
However Kettle teaches portions surrounds an end of the brush rotation bar so as to be slid on an outer circumferential surface of the brush rotation bar [Fig 5-7, brush rotation bar ends are surrounded by support structure and can have a hinge surround them].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge portions as disclosed by Steudtner as modified to surround the ends of the brush rotation bar so as to be slid on an outer circumferential surface of the brush rotation bar as disclosed by Kettle.  One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to have hinges and supports surrounding the outer circumferential surface of the brush rotation bar at the ends of the bar as a continuous ring which would make the hinges and supports stronger than segmented pieces.
Regarding claim 7 (Currently Amended)
Steudtner as modified teaches the cleaner of claim 6, wherein the lower end of the shutter portion and the lower end of the pressing portion are located lower than a rotation center of the hinge portions .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steudtner in view of Worwag further in view of Davidshofer et al. (US 2013/0145577 A1), hereinafter Davidshofer.
Regarding claim 10 (Currently Amended),
Steudtner as modified teaches the cleaner of claim 9, and discloses wherein a direction in which the pressing portion is rotated by contact with the floor corresponds to a rotation direction of the brush rotation bar [Fig 3, ¶12; #4 rotates in a direction of the brush rotation bar].
Steudtner as modified may not explicitly disclose wherein the pressing portion is includes an elastic member configured to be deformed elastically when brought into contact with the closing stopper so as to generate a force in a direction away from the closing stopper.
However Davidshofer teaches a vacuum cleaner with a sealing system that conforms to the variations of the floor with an elastic member [#714] configured to be deformed elastically when brought into contact with the closing stopper and configured to generate a force in a direction away from the closing stopper in order to return to an original state from being deformed [Fig 7, ¶43; #714 generates a force when brought in contact with #706].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressing portion as disclosed by Steudtner; to have an elastic member configured to be deformed elastically when brought into contact with the closing stopper so as to generate an force in a direction away from the closing stopper as disclosed by Davidshofer.  One of ordinary skill in the art would have been motivated to use an elastic member to bias a pressing member towards a direction to maintain a desired orientation and/or position.

Response to Arguments
35 U.S.C. 112(b) Rejection
Applicant's arguments and amendments, see Pages 10, filed 7/10/2020 have been fully considered and are persuasive.  The rejections of 4/17/2020 have been withdrawn.  


Applicant's arguments, see Pages 10-14, filed 7/10/2020 have been fully considered and are not persuasive. 
The Applicant claims that Steudtner nor any other reference disclose/teach a pressing portion.However #14 of Steudtner is interpreted as a pressing portion and therefore claim 1 & 14 are rejected, see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON R MCCONNELL/Examiner, Art Unit 3723